AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case                                                                  (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                             UNITED STATES DISTRICT COURT
                                                           __________  District
                                                                   District     of __________
                                                                            of Nevada
                                                                                                                  SECOND
                UNITED STATES OF AMERICA                                         )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                       v.                                        )
                                                                                 )   Case Number: 2:15-CR-00057-RFB
                        CARLOS INCLAN, JR.                                       )
                                                                                     USM Number: 50158-048
                                            1/14/2019
                                                                                 )
Date of Original Judgment:                                                           Rebecca Levy, AFPD
                                            (Or Date of Last Amended Judgment)
                                                                                 )   Defendant’s Attorney
                                                                                 )
Reason for Amendment:
                                                                                 )
G   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))
                                                                                 )   G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                                 )
                                                                                     G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                            Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                                 )
G   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
                                                                                 )   G   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                         to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
G   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                 )
                                                                                 )   G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or

                                                                                 )       G 18 U.S.C. § 3559(c)(7)
                                                                                     G   Modification of Restitution Order (18 U.S.C. § 3664)
                                                                                         to add SEALED Restitution Order.
THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              Two of the Indictment filed 2/25/2015.
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                      Nature of Offense                                                                 Offense Ended                   Count
 18 U.S.C. § 2252A(a)                 Possession of Child Pornography                                                   1/4/2016                        1

 (5)(B) and (b)


       The defendant is sentenced as provided in pages 2 through                     8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) All Remaining
G                                                     ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 *12/20/2018
                                                                                Date of Imposition of Judgment


                                                                                     Signature of Judge
                                                                                      RICHARD F. BOULWARE, II                                U.S. District Judge
                                                                                     Name and Title of Judge
                                                                                      2/20/2019
                                                                                     Date
AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of          8
DEFENDANT: CARLOS INCLAN, JR.
CASE NUMBER: 2:15-CR-00057-RFB

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
Fifty (50) months incarceration.




✔
G       The court makes the following recommendations to the Bureau of Prisons:
The Court makes the recommendation to the Bureau of Prisons that the defendant be permitted to serve his term of
incarceration at the facility in Englewood,Colorado. Further, that the defendant be allowed to participate in the RDAP
program.

✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case
                     Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page       3       of         8
DEFENDANT: CARLOS INCLAN, JR.
CASE NUMBER: 2:15-CR-00057-RFB
                                                       SUPERVISED RELEASE
                                                                                     Twenty (20) years.
Upon release from imprisonment, you will be on supervised release for a term of :

                                                    MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
        G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
             substance abuse. (check if applicable)
    ✔
4. G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5. G✔ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
        reside, work, area student, or were convicted of a qualifying offense. (check if applicable)
6. G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        8
DEFENDANT: CARLOS INCLAN, JR.
CASE NUMBER: 2:15-CR-00057-RFB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page      5       of         8
DEFENDANT: CARLOS INCLAN, JR.
CASE NUMBER: 2:15-CR-00057-RFB

                                        SPECIAL CONDITIONS OF SUPERVISION
 1. Substance Abuse Treatment - You must participate in an outpatient substance abuse treatment program and follow the
 rules and regulations of that program. The probation officer will supervise your participation in the program (provider, location,
 modality, duration, intensity, etc.). You must pay the costs of the program.

 2. Drug Testing - You must submit to the maximum substance abuse testing to determine if you have used a prohibited
 substance. Testing shall not exceed 104 tests per year for the first two years of supervision. You must pay the costs of the
 testing. You must not attempt to obstruct or tamper with the testing methods. Drug testing may be reduced if you complete a
 vocational program/certification and obtain employment.

 3. No Alcohol - You must not drink alcohol excessively.

 4. Place Restriction - Children Under 18 - You must not go to, or remain at, any place where you know children under the age
  of 18 are likely to be, including parks, schools, playgrounds, and childcare facilities.

 5. No Pornography - Treatment - You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256),
 including any photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced
 by electronic, mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), that would
 compromise your sex offense-specific treatment.

 6. Sex Offender Treatment - You must participate in a sex offense-specific treatment program, and follow the rules and
 regulations of that program. No testing involving polygraphs or plethysmographs. The probation officer will supervise your
 participation in the program (provider, location, modality, duration, intensity, etc.). You must pay the costs of the program.

 7. Computer Search - Monitoring Software - To ensure compliance with the computer monitoring condition, you must allow
 the probation officer to conduct periodic, unannounced searches of any computers, smart phones, (as defined in 18 U.S.C. §
 1030(e)(1)) subject to computer monitoring. These searches shall be conducted for the purposes of determining whether the
 computer contains any prohibited data prior to installation of the monitoring software; to determine whether the monitoring
 software is functioning effectively after its installation, and to determine whether there have been attempts to circumvent the
 monitoring software after its installation. You must warn any other people who use these computers that the computers may
 be subject to searches pursuant to this condition.

 8. Computer Access Restriction - You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other
 electronic communications or data storage devices or media, (if required by employment, would need approval) for the first year
 of supervision.

 9. Search and Seizure - You must submit your person, property, house, residence, vehicle, papers, computers (as defined in
 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by
 a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any
 other occupants that the premises may be subject to searches pursuant to this condition.

 The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have d that the
 areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable
 manner.

 10. Community Service/Employment/Education - You must complete 10,000 hours of Community Service or be employed
 full time, enrolled in an educational program for a combination of 35 hours per week - to be credited against total hours to be
 completed while on supervision. You must provide your schedule one week in advance to the probation officer. The probation
 officer will supervise the participation in the community service program by approving the program (agency, frequency or
 participation, etc.). You must provide written notification of completed community service hours to the probation officer. If you
 complete a vocational program/certification and obtain employment, your community service hours shall be reduced.



 Continued -
AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page        6     of          8
DEFENDANT: CARLOS INCLAN, JR.
CASE NUMBER: 2:15-CR-00057-RFB

                                              SPECIAL CONDITIONS OF SUPERVISION
    11. G.P.S. Monitoring - You will be monitored by the form of G.P.S. location monitoring technology for a period of the first
    two years, 24 months of supervision, and you must follow the rules and regulations of the location monitoring program.You
    must pay the costs of the program. G.P.S. monitoring may be reduced if you complete a vocational program/certification and
    obtain employment.

    12. Mental Health Treatment - You must participate in a mental health treatment program and follow the rules and
    regulations of that program. The probation officer, in consultation with the treatment provider, will supervise your
    participation in the program (provider, location, modality, duration, intensity, etc.). You must pay the costs of the program.

    13. Status Conference - You must attend a status conference before this Court to review conditions of supervision and
         your
    future plans within 30 day sof release from BOP custody. .
AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page     7          of          8
DEFENDANT: CARLOS INCLAN, JR.
CASE NUMBER: 2:15-CR-00057-RFB
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment                 JVTA Assessment*   Fine                                  Restitution
TOTALS             $   100.00                   $ 0.00             $ 0.00                                $ 6,000.00


G The determination of restitution is deferred until                  An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                   Restitution Ordered                     Priority or Percentage
 See SEALED Restitution List                                                         6,000.00




TOTALS                               $                       0.00        $                   6,00 0.00


G     Restitution amount ordered pursuant to plea agreement $                6,000.00

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine     G restitution.
      G the interest requirement for the         G fine      G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 11/16) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page       8     of         8
DEFENDANT: CARLOS INCLAN, JR.
CASE NUMBER: 2:15-CR-00057-RFB

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    G Lump sum payment of $ $6,100.00                      due immediately, balance due.

           G not later than                                      , or
           G in accordance with G C,              G D,     G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with                G C,       G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:
           Any upaid balance shall be paid at a monthly rate of not less than 10% of any income earned during incarceration
           and/or gross income earned during incarceration and/or income earned while on supervision, subject to
           adjustment by the Court based upon the ability to pay.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:
     See Forfeiture list attached.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
